Name: Commission Implementing Regulation (EU) NoÃ 1102/2013 of 6Ã November 2013 amending Implementing Regulation (EU) NoÃ 1044/2012 on a derogation from Regulation (EEC) NoÃ 2454/93 as regards the rules of origin used for the purposes of the scheme of generalised tariff preferences to take account of the special situation of Guatemala regarding exports of certain fisheries products to the Union
 Type: Implementing Regulation
 Subject Matter: trade;  European Union law;  fisheries;  America;  trade policy;  international trade;  foodstuff
 Date Published: nan

 7.11.2013 EN Official Journal of the European Union L 296/4 COMMISSION IMPLEMENTING REGULATION (EU) No 1102/2013 of 6 November 2013 amending Implementing Regulation (EU) No 1044/2012 on a derogation from Regulation (EEC) No 2454/93 as regards the rules of origin used for the purposes of the scheme of generalised tariff preferences to take account of the special situation of Guatemala regarding exports of certain fisheries products to the Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), and in particular Article 89(1)(b) thereof, Whereas: (1) By Commission Implementing Regulation (EU) No 1044/2012 (3), the Commission granted Guatemala a derogation from the rules of origin laid down in Regulation (EEC) No 2454/93 allowing it to consider certain processed fishery products produced in Guatemala from non-originating fish as originating in Guatemala. This derogation expired on 30 June 2013. (2) By letter dated 27 May 2013, Guatemala submitted a request for the extension of the derogation. The request is for the extension until 31 December 2013 with respect to 987,5 tonnes of cooked, frozen and vacuum-packed tuna fillets known as loins (hereafter tuna loins) of CN code 1604 14 16. By letters dated 17 and 29 July 2013, Guatemala submitted additional information in support of that request. (3) The request demonstrates that the time covered by the said derogation was insufficient for Guatemala to secure adequate flows of originating tuna to the country. (4) The extension of the derogation is therefore required in order to give Guatemala sufficient time to prepare its fish processing industry to comply with the rules for the acquisition of preferential origin of fish. (5) In order to ensure that the temporary derogation is limited to the time needed for Guatemala to achieve compliance with the rules for the acquisition of preferential origin of tuna loins, the derogation should be granted from 1 July 2013 to 31 December 2013. (6) In order to ensure the continuity of exports of the fish eligible for preferential tariff treatment from Guatemala to the Union, the derogation should be granted with retroactive effect from 1 July 2013. (7) Implementing Regulation (EU) No 1044/2012 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1044/2012 is amended as follows: (1) Article 2 is replaced by the following: Article 2 The derogation provided for in Article 1 shall apply to tuna loins exported from Guatemala and declared for release for free circulation in the Union during the period from 1 January 2012 to 31 December 2013 or until the date of a provisional application of the Association Agreement between the European Union and Central America by Guatemala if this date is the earlier and up to the quantities set out in the Annex to this Regulation. (2) The Annex to Implementing Regulation (EU) No 1044/2012 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 6 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) Commission Implementing Regulation (EU) No 1044/2012 of 8 November 2012 on a derogation from Regulation (EEC) No 2454/93 as regards the rules of origin used for the purposes of the scheme of generalised tariff preferences to take account of the special situation of Guatemala regarding exports of certain fisheries products to the Union (OJ L 310, 9.11.2012, p. 28). ANNEX ANNEX Order No CN code Description of goods Periods Quantity (in tonnes net weight) 09.1627 ex 1604 14 16 Cooked, frozen and vacuum-packed tuna fillets known as loins  1.1.2012 to 31.12.2012 1 975 tonnes 09.1627 ex 1604 14 16 Cooked, frozen and vacuum-packed tuna fillets known as loins  1.1.2013 to 30.6.2013 987,5 tonnes 09.1627 ex 1604 14 16 Cooked, frozen and vacuum-packed tuna fillets known as loins  1.7.2013 to 31.12.2013 987,5 tonnes